EXHIBIT C
                                                                             Page 12 of 28


       Assessor's Parcel Number: 16/8/1/58
                       Book/Page: 1818/815
                                      Assessment Information
                 Assessed Value: $21790

2: Assessment Record for CUMBERLAND County, NJ
                                         Owner Information
                           Name: BLYTHE CHRIS
                                        Property Information
                        Address: 215 FULTON  ST MILLVILLE, NJ 08332-4305
                    County/FIPS: CUMBERLAND
                    Data Source: A
                                          Legal Information
       Assessor's Parcel Number: 10-00112-0000-00006
                       Book/Page: 1826/254
                                             Sale Information
                        Sale Date: 01/11/1990
                       Sale Price: $14000
                                         Assessment Information
                 Assessed Value:   $93700
               Market Land Value: $15700
       Market Improvement Value: $83696
               Total Market Value: $99396

3: Assessment Record for BURLINGTON County, NJ
                                          Owner Information
                           Name: BLYTHE   CHRIS B
                           Name: BLYTHE   DANIELLE
                                         Property Information
                        Address: 923 WASHINGTON AVE PALMYRA, NJ 08065-2015
                    County/FIPS: BURLINGTON
                    Data Source: A
                                          Legal Information
       Assessor's Parcel Number: 27-00006-0000-00011
                 Recording Date: 09/01/2017
                       Book/Page: 13294/4321
                                             Sale Information
                        Sale Date: 08/17/2017
                       Sale Price: $192000
                                          Mortgage Information
                       Loan Type:  CONVENTIONAL
                    Loan Amount: $153600
                    Lender Name: AMERICAN HERITAGE FCU
                                         Assessment Information
                 Assessed Value:   $197000
               Market Land Value: $86695
       Market Improvement Value: $125202
               Total Market Value: $211897

4: Assessment Record for CAMDEN County, NJ
                                       Owner Information
                          Name: BLYTHE CHRIS
                                      Property Information
                                                                             Page 13 of 28


                       Address: 117 HADDON AVE COLLINGSWOOD, NJ 08108-1034
                   County/FIPS: CAMDEN
                   Data Source: A
                                         Legal Information
      Assessor's Parcel Number: 16-00021-09-00027
                Recording Date: 07/22/2003
                      Book/Page: 7126/230
                                            Sale Information
                       Sale Date: 07/02/2003
                      Sale Price: $95000
                                         Mortgage Information
                      Loan Type: CONVENTIONAL
                   Loan Amount: $71250
                   Lender Name: CHASE MANHATTAN MTG
                                        Assessment Information
                Assessed Value: $190100
              Market Land Value: $22164
      Market Improvement Value: $186417
              Total Market Value: $208581

5: Deed Record for CUMBERLAND County
                                         Buyer Information
                        Name: BLYTHE , CHRIS
                      Address: 923 WASHINGTON AVE PALMYRA, NJ 08065-2015
                  County/FIPS: BURLINGTON
                                         Seller Information
                        Name: RJE DEVELOPMENT GROUP LLC
                                        Property Information
                      Address: 215 FULTON ST MILLVILLE, NJ 08332-4305
                  County/FIPS: CUMBERLAND
                  Data Source: B
                                         Legal Information
                 Contract Date: 11/10/2017
               Recording Date: 11/16/2017
             Document Number: 542809
                      Book/Page: 4160/262

6: Deed Record for BURLINGTON County
                                          Buyer Information
                          Name: BLYTHE, CHRIS B & DANIELLE M
                       Address: 923 WASHINGTON AVE PALMYRA, NJ 08065-2015
                   County/FIPS: BURLINGTON
                                          Seller Information
                          Name: JOHNSON WILLIAM C JR & CYNTHIA G
                                         Property Information
                       Address: 923 WASHINGTON AVE PALMYRA, NJ 08065-2015
                   County/FIPS: BURLINGTON
                   Data Source: A
                                          Lender Information
                          Name: AMERICAN HERITAGE FCU AMERICAN HERITAGE
                                           Legal Information
      Assessor's Parcel Number: 27-00006-0000-00011
                  Contract Date: 08/17/2017
                                                                           Page 14 of 28


               Recording Date: 09/01/2017
             Document Number: 5325331
               Document Type: DEED
                       Book/Page: 13294/4321
                                             Sale Information
                      Sale Price: $192000
                                          Mortgage Information
                   Loan Amount:      $153600
                       Loan Type:    CONVENTIONAL
                  Title Company:     YOUR HOMETOWN TITLE LLC
               Transaction Type:     RESALE
                      Description:   MORTGAGE


7: Deed Record for BURLINGTON County
                                          Buyer Information
                          Name: BLYTHE, CHRIS & DANIELLE M
                       Address: 20 MEADOWVIEW DR SHAMONG, NJ 08088-8595
                   County/FIPS: BURLINGTON
                                         Property Information
                       Address: 20 MEADOWVIEW DR SHAMONG, NJ 08088-8595
                   County/FIPS: BURLINGTON
                   Data Source: A
                                          Lender Information
                          Name: QUICKEN LNS INC
                                           Legal Information
      Assessor's Parcel Number:  32-00004-04-00043
                  Contract Date: 11/18/2016
                Recording Date: 12/09/2016
            Document Number: 5264325
                Document Type: DEED OF TRUST
                       Book/Page: 13253/4202
                                          Mortgage Information
                   Loan Amount:      $292075
                       Loan Type:    CONVENTIONAL
                  Title Company:     TITLE SOURCES INC
               Transaction Type:     REFINANCE
                      Description:   MORTGAGE


8: Assessment Record for BURLINGTON County, NJ
                                          Owner Information
                           Name: BLYTHE CHRIS
                           Name: BLYTHE DANIELLE M
                                         Property Information
                        Address: 20 MEADOWVIEW DR SHAMONG, NJ 08088-8595
                    County/FIPS: BURLINGTON
                    Data Source: A
                                          Legal Information
       Assessor's Parcel Number: 32-00004-04-00043
                 Recording Date: 07/01/2003
                       Book/Page: 6074/258
                                           Sale Information
                      Sale Date: 06/20/2003
                      Sale Price: $390000
                                                                                   Page 15 of 28


                                        Mortgage Information
                      Loan Type: CONVENTIONAL
                   Loan Amount: $351000
                   Lender Name: HSBC MTG CORP (USA)
                                       Assessment Information
                Assessed Value: $383100
              Market Land Value: $128568
      Market Improvement Value: $273510
              Total Market Value: $402078

9: Deed Record for MONROE County
                                          Buyer Information
                          Name: BLYTHE, CHRIS B & DANIELLE M
                       Address: 20 MEADOWVIEW DR SHAMONG, NJ 08088-8595
                   County/FIPS: BURLINGTON
                                         Property Information
                       Address: 2223 GAP VIEW DR EAST STROUDSBURG, PA 18301-7860
                   County/FIPS: MONROE
                   Data Source: A
                                          Lender Information
                          Name: REPUBLIC BK
                                           Legal Information
      Assessor's Parcel Number: 16/8/1/58
                  Contract Date: 09/13/2012
                Recording Date: 09/18/2012
            Document Number: 24675
                Document Type: DEED OF TRUST
                       Book/Page: 2408/2125
                                          Mortgage Information
                   Loan Amount:      $700000
                       Loan Type:    CONVENTIONAL
                  Title Company:     FOUNDATION ABSTRACT
               Transaction Type:     REFINANCE
                      Description:   MORTGAGE


10: Assessment Record for BURLINGTON County, NJ
                                          Owner Information
                           Name: BLYTHE, CHRIS & DANIELLE M
                        Address: 20 MEADOWVIEW DR SHAMONG, NJ 08088-8595
                    County/FIPS: BURLINGTON
                                         Property Information
                        Address: 20 MEADOWVIEW DR SHAMONG, NJ 08088-8595
                    County/FIPS: BURLINGTON
                    Data Source: B
                                          Legal Information
       Assessor's Parcel Number: 32 00004-0004-00043
                 Recording Date: 06/20/2003
                       Book/Page: 6074/258
                                         Sale Information
                     Sale Price: $390000
                                      Assessment Information
                Assessed Value: $383100
                                                                             Page 16 of 28


11: Assessment Record for CAMDEN County, NJ
                                          Owner Information
                           Name: BLYTHE CHRIS
                        Address: 20 MEADOWVIEW DR SHAMONG, NJ 08088-8595
                    County/FIPS: BURLINGTON
                                         Property Information
                        Address: 117 HADDON AVE
                    Data Source: B
                                          Legal Information
       Assessor's Parcel Number: 16 00021-0009-00027
                 Recording Date: 07/02/2003
                      Book/Page: 7126/230
                                      Assessment Information
                Assessed Value: $190100

12: Assessment Record for MONROE County, PA
                                         Owner Information
                           Name: BLYTHE  CHRIS  B
                           Name: BLYTHE DANIELLE M
                        Address: 20 MEADOWVIEW DR SHAMONG, NJ 08088-8595
                    County/FIPS: BURLINGTON
                                        Property Information
                        Address: PA RT 402 PA
                    Data Source: A
                                          Legal Information
       Assessor's Parcel Number: 16-7321-01 16-4924
                      Book/Page: 1818/815
                                     Assessment Information
                Assessed Value: $21790

13: Deed Record for OCEAN County
                                            Buyer Information
                         Name:    BLYTHE, RICHARD A
                         Name:    BLYTHE, ALMA C
                         Name:    BLYTHE, BRETT A
                         Name:    BLYTHE, TODD L
                         Name:    BLYTHE, CHRIS B
                      Address:    45 SAUERMAN RD DOYLESTOWN, PA 18901-2824
                   County/FIPS:   BUCKS
                                          Seller Information
                          Name: 288 12TH STREET LLC,
                       Address: 45 SAUERMAN RD DOYLESTOWN, PA 18901-2824
                   County/FIPS: BUCKS
                                         Property Information
                       Address: 288 N 12TH ST SURF CITY, NJ 08008-5330
                   County/FIPS: OCEAN
                   Data Source: B
                                          Legal Information
      Assessor's Parcel Number: 32 00074-0000-00039
                  Contract Date: 09/08/2009
                Recording Date: 09/14/2009
            Document Number: 2009098753
                Document Type: WARRANTY DEED
                                                                              Page 17 of 28


                     Book/Page: 14408/1360
                                     Mortgage Information
                 Title Company: NONE AVAILABLE

14: Deed Record for BURLINGTON County
                                          Buyer Information
                          Name: BLYTHE, CHRIS & DANIELLE M
                       Address: 20 MEADOWVIEW DR SHAMONG, NJ 08088-8595
                   County/FIPS: BURLINGTON
                                         Property Information
                       Address: 20 MEADOWVIEW DR SHAMONG, NJ 08088-8595
                   County/FIPS: BURLINGTON
                   Data Source: A
                                          Lender Information
                          Name: COMMERCE BK
                                           Legal Information
      Assessor's Parcel Number: 32-00004-0004-00043
                  Contract Date: 11/04/2005
                Recording Date: 12/23/2005
            Document Number: 4255068
                Document Type: DEED OF TRUST
                     Book/Page: 10720/638
                                          Mortgage Information
                 Loan Amount:     $130000
                    Loan Type:    CONVENTIONAL
              Transaction Type:   REFINANCE
                   Description:   MORTGAGE


15: Deed Record for CAMDEN County
                                           Buyer Information
                         Name: BLYTHE, CHRIS
                      Address: 117 HA AVE VINCENTOWN, NJ 08088
                   County/FIPS: BURLINGTON
                                           Seller Information
                         Name: MAHONEY RICHARD JR
                                         Property Information
                       Address: 117 N HADDON AVE HADDONFIELD, NJ 08033-2305
                   County/FIPS: CAMDEN
                   Data Source: A
                                          Legal Information
      Assessor's Parcel Number: 00021-0009-00027
                  Contract Date: 07/02/2003
                Recording Date: 07/22/2003
                Document Type: DEED
                     Book/Page: 7126/230
                                            Sale Information
                     Sale Price: $95000
                                          Mortgage Information
              Transaction Type: RESALE

16: Assessment Record for CAMDEN County, NJ
                                       Owner Information
                          Name: BLYTHE CHRIS & DANIELLE
                                                                                     Page 18 of 28


                        Address: 201 GUILFORD AVE HADDON TOWNSHIP, NJ 08108-1705
                    County/FIPS: CAMDEN
                                         Property Information
                        Address: 201 GUILFORD   AVE HADDON TOWNSHIP, NJ 08108-1705
                    County/FIPS: CAMDEN
                    Data Source: B
                                          Legal Information
       Assessor's Parcel Number: 16 00029-0006-00037
                 Recording Date: 03/26/2003
                      Book/Page: 5288/503
                                     Assessment Information
                Assessed Value: $118400

17: Assessment Record for BUCKS County, PA
                                          Owner Information
                           Name: BLYTHE BRETT A
                           Name: BLYTHE CHRIS B
                        Address: 45 SAUERMAN RD DOYLESTOWN, PA 18901-2824
                    County/FIPS: BUCKS
                                         Property Information
                        Address: 403 S MAIN ST UNIT A207 DOYLESTOWN, PA 18901-5754
                    County/FIPS: BUCKS
                    Data Source: A
                                          Legal Information
       Assessor's Parcel Number: 08 011 041 -022 A207
                 Recording Date: 02/12/1988
                      Book/Page: 2802/111
                                         Sale Information
                     Sale Price: $72900
                                      Assessment Information
                Assessed Value: $2880

18: Assessment Record for CAMDEN County, NJ
                                          Owner Information
                           Name: BLYTHE   CHRIS
                           Name: BLYTHE DANIELLE
                        Address: 201 GUILFORD AVE HADDON TOWNSHIP, NJ 08108-1705
                    County/FIPS: CAMDEN
                                         Property Information
                        Address: 202 GUILFORD AVE HADDON TOWNSHIP, NJ 08108-1706
                    County/FIPS: CAMDEN
                    Data Source: A
                                          Legal Information
       Assessor's Parcel Number: 00029-0007-00006
                 Recording Date: 06/13/1996
                      Book/Page: 4823/709
                                           Sale Information
                      Sale Date: 05/28/1996
                      Sale Price: $107000
                                        Mortgage Information
                     Loan Type: CONVENTIONAL
                   Loan Amount: $101000
                   Lender Name: PHH MTG SVCS
                                                                                       Page 19 of 28


                                        Assessment Information
                   Assessed Value: $117800

19: Deed Record for CAMDEN County
                                            Buyer Information
                            Name: BLYTHE, CHRIS
                                           Property Information
                         Address:  201 GUILFORD   AVE HADDON TOWNSHIP, NJ 08108-1705
                     County/FIPS: CAMDEN
                     Data Source: A
                                            Lender Information
                            Name:  ENCORE    MTG SVCS INC
                                             Legal Information
        Assessor's Parcel Number: 00029-0006-00037
                    Contract Date: 11/30/1998
                  Recording Date: 12/16/1998
                  Document Type: DEED OF TRUST
                          Book/Page: 5005/872
                                                Mortgage Information
                     Loan Amount:      $126975
                        Loan Type:     CONVENTIONAL
                  Transaction Type:    REFINANCE
                       Description:    MORTGAGE


20: Deed Record for CAMDEN County
                                            Buyer Information
                            Name: BLYTHE, CHRIS
                         Address: 201 GUILFORD AVE HADDON TOWNSHIP, NJ 08108-1705
                     County/FIPS: CAMDEN
                                            Seller Information
                            Name: MCGLONE JOHN E
                                           Property Information
                         Address:  201 GUILFORD   AVE HADDON TOWNSHIP, NJ 08108-1705
                     County/FIPS:  CAMDEN
                     Data Source: A
                                            Lender Information
                            Name:  PHH  MTG   SVCS
                                             Legal Information
        Assessor's Parcel Number: 00029-0007-00006
                    Contract Date: 05/28/1996
                  Recording Date: 06/13/1996
                  Document Type: DEED
                          Book/Page: 4823/709
                                            Sale Information
                        Sale Price: $107000
                                          Mortgage Information
                     Loan Amount:   $101000
                        Loan Type: CONVENTIONAL
                  Transaction Type: RESALE
                       Description: TRUSTEE'S DEED (FORECLOSURE)
Motor Vehicle Registrations - 0 records found
Boats - 0 records found
Aircraft - 0 records found
7/23/2020                                                                          Property Detail

  New Search       Assessment Postcard
  Block:          6            Prop Loc:    923 WASHINGTON AVE        Owner:        BLYTHE, CHRIS B & DANIELLE    Square Ft: 1800
  Lot:            11           District:    0327 PALMYRA              Street:       923 WASHINGTON AVENUE         Year Built: 1923
  Qual:                        Class:       2                         City State: PALMYRA, NJ 08065               Style:      CO
                                                                      Additional Information
  Prior Block:                 Acct Num:                              Addl Lots:                                  EPL Code:   000
  Prior Lot:                   Mtg Acct:                              Land Desc: 87X155                           Statute:
  Prior Qual:                  Bank Code:   0                         Bldg Desc: 2SFG                             Initial:    000000 Further: 000000
  Updated:        12/10/18     Tax Codes:                             Class4Cd:     0                             Desc:
  Zone:           R1           Map Page:                              Acreage:      0                             Taxes:      7641.63 / 7889.85
                                                                         Sale Information
  Sale Date:      08/17/17     Book:        13294 Page: 4321          Price:        192000 NU#: 0
           Sr1a              Date            Book              Page             Price                NU#         Ratio                Grantee
                                                                     TAX-LIST-HISTORY
                                                                                Property
  Year             Owner Information            Land/Imp/Tot Exemption Assessed
                                                                                  Class
  2020 BLYTHE, CHRIS B & DANIELLE                     80600           0   197000        2
         923 WASHINGTON AVENUE                       116400
         PALMYRA, NJ 08065                           197000

  2019 BLYTHE, CHRIS B & DANIELLE                     80600           0   197000        2
         923 WASHINGTON AVENUE                       116400
         PALMYRA, NJ 08065                           197000


  2018 BLYTHE, CHRIS B & DANIELLE                     80600           0   227000        2
         923 WASHINGTON AVE                          146400
         PALMYRA, NJ 08065                           227000


  2017 JOHNSON, WILLIAM C JR & CYNTHIA G              80600           0   243600        2
         923 WASHINGTON AVENUE                       163000
         PALMYRA, N J 08065                          243600

  *Click on Underlined Year for Tax List Page

  *Click Here for More History




https://tax1.co.monmouth.nj.us/cgi-bin/m4.cgi?district=0327&l02=032700006____00011_________M                                                           1/1
7/23/2020                                                         Monroe PA Property Search

 PARID: 16.8.1.58                                                                                   2223 GAP VIEW DR
 Parcel
 Parcel ID                                     16.8.1.58
 Map Number                                    16732101164924
 Property Location                             2223 GAP VIEW DR
 Township                                      Smithfield
 Land Use                                      111-Household Units
 Property Class                                9-Taxable
 Living Units                                  2
 Land Area (acreage)                           .97
 Neighborhood Code                             16R09
 Zoning                                        R2
 Homestead/Farmstead Status                    Reject
 Legal Desc


 Owners
 Owner(s)                                      BLYTHE CHRIS B & DANIELLE M


 Mailing Address                               923 WASHINGTON AVE




                                               PALMYRA NJ 08065


 Property/Location Factors
 Utilities                                     8-Electric
                                               5-WELL
                                               6-SEPTIC


 Sales History
 Date                                              Amount                           Book              Page

 03/13/1992                                        $1                               1818              815
 12/15/1986                                        $72,000                          1528              319
 07/20/1984                                        $1                               1374              334
 08/13/1971                                        $18,750                          404               552


 Additional Information                                                                                          1 of 4


 Date                                          03/13/1992
 Grantor                                       BLYTHE CHRIS B


 Grantee




 Primary Building                                                                                                1 of 2


 Style                                         RANCH
 Year Built                                    1930
 Year Remodeled
 Stories                                       1
 Exterior Walls                                21-ALUMINIUM
 Attic                                         1-NONE
 Fuel Type                                     3-OIL
 Heat System                                   5-HOT WATER
 Heat/AC Type                                  3-CENTRAL
 Fireplaces                                    0
 Total Rooms                                   4
 Bedrooms                                      2

agencies.monroecountypa.gov/monroepa_prod/Datalets/PrintDatalet.aspx?pin=16.8.1.58&gsp=PROFILEALL&taxyear=2020&jur=045&ownseq=0&car…   1/2
7/23/2020                                                       Monroe PA Property Search
 Full Baths                                         1
 Half Baths
 Basement                                           4-FULL
 Basement Garage Spaces                             0
 Finished Basement Area
 Basement Rec Room Area
 Living Area                                        860


 Amenities                                                                                                       1 of 2


 Amenity 1
 Quantity


 Amenity 2
 Quantity


 Amenity 3
 Quantity


 Amenity 4
 Quantity


 Entrance
 Inspection Date                  Inspection Code                                 Info Source Code

 04/13/2017                       4 - INFO AT DOOR                                2 - TENANT
 12/10/1987                       -                                               -




agencies.monroecountypa.gov/monroepa_prod/Datalets/PrintDatalet.aspx?pin=16.8.1.58&gsp=PROFILEALL&taxyear=2020&jur=045&ownseq=0&car…   2/2
